Title: To John Adams from James McHenry, 4 September 1798
From: McHenry, James
To: Adams, John



Sir.
War Department 4 Sept. 1798.

I had the honour to receive your dispatches of the 15, 20. 21 & 23d of Augt. ultimo, with their respective inclosures.
The 28th of Augt. ulto. I transmitted by Mr. Hall, to Geo. Walton Esqr. & Lt. Col. Ths. Butler additional instructions, of which the inclosed is a copy, with a commission to the latter gentleman, and on the 30th a duplicate of the instructions by post.
No. 1 is a letter from Alfred Moore Eqr. relative to the causes that opposed a sale of land by the Indians, and his reasons for retiring from the commission. No. 2 a letter from Majr. North accepting his appointment of Adjutant General. No. 3 a letter from General Lee accepting his appointment of Majr. Gen. in the Provisional army. No. 4 A letter from Majr. Gen Davie accepting provisionally his appointment of Brigadier General. No. 5 My answer to General Davie. No. 6 & 7. Two bundles of Commissions for your signature. No. 8. Gen. U. Forrest’s recommendation of Major Brooks. No. 9. One of the letters referred to in my communication to you respecting the relative rank of Majr. Brooks. The other letters referrd to from Mr Stoddert and Mr Morris are in a situation from which they cannot be drawn at present. No. 10 Copy of a letter to Mr Ebenezer Stocker of Newbury Port, expressive of the requisites to be observed by gentlemen associating with a view to offer their services as volunteer companies of Infantry.
I have not yet replied to the offer to you of the services of the corps of horse in Warren N. Carolina. It is by no means clear, that this corps intended to present themselves as a company for acceptance under the Provisional army act. One of their papers seems to be an address to you; the other an application for accoutrements on loan. I have therefore returned them that, I may be informed whether you have answered the address, or mean only that I should in my answer to the application for the accoutrements notice their patriotic expressions.
With the greatest respect, I have the honour to be, Sir, / your most ob st.

James McHenry